Notice of Pre-AIA  or AIA  Status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadr et al (US 2010/0039228).
Regarding claims 1, 10, Sadr et al disclose a system and a method of locating radio-frequency Identification (RFID) tags including: 
receiving, from a first RFID tag at a first unknown location, a plurality of first RFID signals (backscattered signals from RFID tags, for which respective positions are initially unknown, can be used in estimating locations of the respective tags; paragraphs ([0006], [0007], [0055], [0074]); 
designating, based on the plurality of first RFID signals, the first RFID tag as a first virtual reference tag (signals tor a selected RFID tag (first virtual reference tag) may be selected from signals from multiple RFID tags based on a spatial location of the selected RFID tag relative to the spatial location of the other RFID tags; paragraphs [0010], [0095]); 
receiving, from a second RFID tag at a second unknown location, at least one second RFID signal (backscattered signals from RFID tags (second RFID tag), for which respective positions are initially unknown, can be used in estimating locations of the respective tags; paragraphs [0006], [0007], [0055], [0074]); and

Regarding claims 2, 11, Sadr et al disclose wherein receiving the plurality of first RFID signals comprises receiving at least one first RFID signal from each of a plurality of angles of arrival (paragraphs [0053], [0077]).
Regarding claims 3, 12, Sadr et al disclose wherein: receiving the at least one second RFID signal comprises receiving the at least one second RFID signal from a first angle of arrival in the plurality of angles of arrival (paragraphs [0053], [0077]), and determining the position of the first RFID tag comprises comparing a signature of the first RFID tag from the first angle of arrival to a signature of the first virtual reference tag at the first angle of arrival (paragraphs [0077], [0084]).
Regarding claims 4, 13, Sadr et al disclose wherein designating the first RFID tag as the first virtual reference RFID tag comprises determining that the first RFID tag is stationary (paragraphs [0010], [0095], [0129]).
Regarding claims 5, 14, Sadr et al discloses wherein determining the position of the first RFID tag comprises: determining a multipath profile for the RFID tag, the multipath profile representing RF power received by the plurality of antennas along a LOS path and at least one NLOS path from the RFID tag to at least one RFID tag reader (paragraphs [0063], [0077], [0079]); determining a multi path profile for the first 
Regarding claims 6, 15, Sadr et al disclose receiving, from a third RFID lag at a third unknown location, a plurality of third RFID signals (paragraphs [0043], [0055], [0071], [0074]); designating, based on the plurality of third RFID signals, the third RFID tag as a second virtual reference tag (paragraphs [0010], [0095]); and determining a multipath profile for the second virtual reference fag, the multipath profile representing RF power received by the plurality of antennas along a LOS path and at least one NLOS path from the second virtual reference tag to the at least one RFID tag reader (paragraphs [0077], [0079], [0095]): and determining, based on the at least one second RFID signal, a position of the first RFID tag with respect to the second virtual reference tag based on the multipath profile for the second virtual reference tag (paragraphs [0041], [0043]).
Regarding claims 7, 16, Sadr et al disclose determining a first error between the multi path signature of the first RFID tag and the multipath signature of the first virtual reference RFID tag (paragraph [0098]); determining a second error between the multipath signature of the first RFID tag and the multipath signature of the second virtual reference RFID tag, the second error being larger than the first error (paragraph [0041]); determining that the RFID tag is closer to the first virtual reference tag than the second 
Regarding claims 8, 17, Sadr et al disclose detecting a change in an RFID signal from the first virtual reference tag (paragraph [0099]); detecting a change in an RFID signal from the second virtual reference tag (paragraph [0099]); performing a comparison of the change in the RFID signal from the first virtual reference tag to the change in the RFID signal from the second virtual reference tag (paragraph [0055]); and determining that the first virtual reference tag and the second virtual reference tag are stationary based on the comparison (paragraph [0055])
Regarding claims 9, 18, Sadr et al disclose determining, based on the plurality of first RFID signals, a position of the first virtual reference tag with respect to a reference tag at a known location (abstract, paragraphs [0047], [0074]); and determining, based on the position of the first virtual reference tag with respect to the reference tag and the position of the second RFID tag with respect to the first virtual reference tag, a position of the second RFID tag with respect to the reference tag (paragraphs [0041], [0043], [0095]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648